Order entered February 13, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-20-00177-CV

                        IN RE JULES DYLAN STUER, Relator

               Original Proceeding from the 255th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DF-17-05507

                                       ORDER
      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   AMANDA L. REICHEK
                                                       JUSTICE